In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00077-CV

MCMAHAN'S FLOORING, INC.,                    §    On Appeal from the 352nd District Court
Appellant/Cross-Appellee
                                             §    of Tarrant County (352-323156-21)
V.
                                             §    November 24, 2021
SHELLY MORRISON AND STEVE HOWE,
Appellees, Cross-Appellant                   §    Opinion by Justice Wallach


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed and the case is remanded to the trial court for further proceedings.

      It is further ordered that Appellant McMahan’s Flooring, Inc. shall pay all of

the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach__________________
                                           Justice Mike Wallach